         Case 8:19-cr-00061-JVS Document 575 Filed 07/20/21 Page 1 of 2 Page ID #:10290
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA

                                                      CRIMINAL MINUTES - TRIAL


 Case No.          SACR 19-61JVS                                                                           Date      July 20, 2021

 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                     Sharon Seffens/Debbie Hino-Spaan                      Brett Sagel/Alexander Wyman
                Deputy Clerk                          Court Reporter/Recorder                               Assistant U.S. Attorney



                 U.S.A. v. Defendant(s):                 Present Cust. Bond              Attorneys for Defendants:            Present App. Ret.

Michael John Avenatti, Pro Se                              X               X        H Dean Steward, Stand by                     X      X

                                                                                    Counsel
         Day COURT TRIAL                                  5th    Day JURY TRIAL                                     Death Penalty Phase

         One day trial;         Begun (1st day);      X     Held & continued;             Completed by jury verdict/submitted to court.

  X      The Jury is impaneled and sworn.

         Opening statements made

         Witnesses called, sworn and testified.

         Exhibits identified                                     Exhibits admitted
         Government rests.                           Defendant(s)                                                                           rest.

  X      Motion for mistrial by                DEFENDANT                    is            granted      X          denied              submitted

                  Motion for judgment of acquittal (FRCrP 29)              is             granted                 denied              submitted

         Closing arguments made                  Court instructs jury                        Bailiff sworn

         Clerk reviewed admitted           exhibits with counsel to be submitted to the Jury/Court for deliberations/findings.

         Alternates excused                      Jury retires to deliberate                  Jury resumes deliberations

         Finding by Court as follows:                                            Jury Verdict as follows:

 Dft #                 Guilty on count(s)                                        Not Guilty on count(s)

         Jury polled                                            Polling waived

         Filed Witness & Exhibit lists                 Filed Jury notes             Filed Jury Instructions                Filed Jury Verdict

         Dft #            Referred to Probation Office for Investigation & Report and continued to                                for sentencing.

         Dft #            remanded to custody.            Remand/Release#                   issd.          Dft #           released from custody.

         Bond exonerated as to Dft #

  X      Case continued to       July 21, 2021 at 8:30 a m.         for further trial/further jury deliberation.
  X      Other:      Defendant’s motion to continue trial is DENIED.
                     Defendant is advised of his Faretta rights. The defendant’s request to represent himself is GRANTED. Mr
                     is appointed as stand by counsel.


CR-78 (10/08)                                             CRIMINAL MINUTES - TRIAL                                                        Page 1 of 2
        Case 8:19-cr-00061-JVS Document 575 Filed 07/20/21 Page 2 of 2 Page ID #:10291
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CRIMINAL MINUTES - TRIAL

                                                                                      4   :   45
                                                     Initials of Deputy Clerk   lmb




CR-78 (10/08)                        CRIMINAL MINUTES - TRIAL                                      Page 2 of 2
